                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                  Plaintiff,

            vs.                                         Case No. 97-cr-98

RANDALL MILLER,

                  Defendant.


 AMENDED MOTION FOR EXTENSION OF TIME TO FILE SUPPLEMENT

      Earlier today, the defense filed an unopposed motion for extension of time

to supplement the defendant’s pro se motion for compassionate release. R. 2218.

That motion proposed a briefing schedule and indicated that the government

didn’t oppose the motion. After filing the motion, counsel discovered that he had

missed part of the government’s email indicating the government didn’t oppose

the motion. The proposed briefing schedule does not work for the government as

AUSA Craft will be out of the office and in trial at the end of August and into

September. The government has asked for a response date of September 25. Given

the government’s requests, the defense proposes the following briefing schedule:




       Case 2:97-cr-00098-JPS Filed 08/10/20 Page 1 of 2 Document 2219
      Defense Supplement Due:       September 4, 2020

      Government Response Due:      September 25, 2020

      Defense Reply Due:            October 2, 2020



Dated at Milwaukee, Wisconsin, this 10th day of August, 2020.

                              Respectfully submitted,

                              /s/ Joshua D. Uller
                              Joshua D. Uller, WI Bar #1055173
                              Federal Defender Services
                                  of Wisconsin, Inc.
                              517 E. Wisconsin Avenue – Room 182
                              Milwaukee, WI 53202
                              Tel. (414) 221-9900
                              Email: joshua_uller@fd.org

                              Counsel for Defendant, Randall Miller




 Case 2:97-cr-00098-JPS Filed 08/10/20 Page 2 of 2 Document 2219
